DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued drawing objection is hereby withdrawn in view of the amended figures.

	The previously issued claim objections are hereby withdrawn in view of the amended claims.

 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 27.

 	The Applicant’s arguments with respect to claims #19-38 in the reply filed on November 24, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #19-38 are allowed.
prior art fails to teach or suggest “three or more LED chips; and . . . a minimum number of the electrically conductive pins being the same as the number of LED chips, wherein, in the package body, the three or more LED chips are sequentially connected in a ring shape such that a P pole of each LED chip of the three of more LED chips is simultaneously connected to an N pole of another LED chip and to one pin of the electrically conductive pins” as recited in claims 19, 27, and 32.
		As to claims 19, 27, and 32, Nishida (U.S. Patent Publication No. 2017/0365757 A1), as cited in the IDS and hereafter “Nishida”, is the closest prior art.  Nishida teaches two LED chips and two pins which satisfies the “minimum number of the electrically conductive pins being the same as the number of LED chips” but two LED chips is less than the instant claimed “three or more LED chips”.  See Nishida, FIG. 4A.  Nishida teaches three LED chips and two pins, but a minimum number of pins is less than the number of LED chips.  Id. at FIG. 5.  No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829